Dissenting Opinion by
Hoffman, J.:
The issue raised in this appeal is whether or not sufficient evidence was presented at trial to support appellant’s conviction for burglary, larceny and conspiracy.
On September 22, 1972, at approximately 11:19 p.m., Chester Police Officers Sendek and Truell, in response to a radio message that a burglary was in progress, proceeded to the Skies and Ties Store in Chester, Pennsylvania. The store has one doorway in the front which is enclosed by a “Cyclone fence.” When the officers arrived, they observed a man attempting to climb over the gate and noticed men’s trousers laying at the foot of the fence. After a brief struggle, the officers subdued the man, later identified as William Wilson, placed him under arrest and radioed for assistance.
More units arrived and these officers went to the rear of the store. At the back of the building are two stairways which lead to second floor apartments. There is no entrance from the rear of the store to the yard. Thus, access to the rear yard could only be gained by means of an open gate from the street bordering on the rear yard or by proceeding from the front of the store to the rear. Mr. Dais, the owner of the store, testified that the gate was left open at all times so *192as to provide the occupants of the apartments with access to the stairways leading up to the second floor.
When the police approached the rear of the store, they found the gate leading to the street open and the yard poorly illuminated. Using flashlights to conduct their search, the officers observed thirteen pairs of men’s trousers lying on a barrel. Approximately eight to ten feet away from this drum, appellant was found in a crouched position under one of the stairways. Officer Sendek had climbed and descended this stairway without ever having observed appellant. Appellant was never seen prior to this time, and no stolen goods were found on appellant’s person.
In determining whether the evidence is sufficient to prove appellant guilty beyond a reasonable doubt of the crimes charged, we must review the evidence in a light most favorable to the verdict winner. Commonwealth v. Blevins, 453 Pa. 481, 309 A.2d 421 (1973). After a verdict of guilty, we must accept as true all of the evidence, direct or circumstantial, and all reasonable inferences arising from the evidence, upon which the trier of facts could properly have based the verdict. Commonwealth v. Fortune, 456 Pa. 365, 318 A.2d 327 (1974).
It is axiomatic that the Commonwealth may not sustain a conviction based solely on mere suspicion or conjecture. Commonwealth v. Bailey, 448 Pa. 224, 292 A.2d 345 (1972). Thus, mere presence at the scene of a crime without affirmative evidence of participation is insufficient to convict. Commonwealth v. Garrett, 423 Pa. 8, 222 A.2d 902 (1966). Our Supreme Court has even held that evidence of flight coupled with presence is insufficient. Commonwealth v. Roscioli, 454 Pa. 59, 309 A.2d 396 (1973). In the instant case, presence at the scene is combined with evidence of “suspicious” circumstances. Circumstances of a similar nature were proven in Commonwealth v. Stanley, *193453 Pa. 467, 309 A.2d 408 (1973): A police officer observed appellant leave the entranceway of a store, walk to a construction site, bend over and place something in a sand pile. The officer brought appellant back to the store and noticed that the screen covering the store window had been pried open. He then went back to the sand pile and uncovered a screwdriver. The Supreme Court held the evidence insufficient to convict appellant for attempted burglary, since there was no evidence to show that the appellant had used the screwdriver and no proof that the screwdriver was in fact the instrument used to pry open the screen.
The Majority states that the facts presented in this case establish more than mere presence. It is true that the police responded to a radio call and observed appellant’s co-defendant climbing over a gate with stolen goods. There is nothing in the record, however, to connect appellant with that individual. All the Commonwealth has shown is that appellant was arrested near the situs of stolen goods. The Majority, stressing that there is no rear* entrance to the store, asks, “How did he and the goods get there?” It is clear from the record that there is an open gate connecting the rear yard to the street. Since appellant was not observed inside the store nor proceeding from the front of the store to the rear, it is certainly conceivable that he gained entrance to the rear yard for some unrelated purpose simply by walking through the open gate. Were it not for this alternative means of access to the rear yard, the appellant’s apparent attempt to hide and the short time span between the arrival of the police and appellant’s arrest would make the inference that appellant was a participant in the alleged crime more likely. Further, the record reveals that the rear yard was so poorly illuminated that flashlights were required to observe the stolen goods and appellant. The Commonwealth never proved that appellant was even *194aware of the existence of the stolen trousers on the barrel.1
The Commonwealth’s case is premised on presence and suspicion. There was no showing of a link between appellant and his alleged co-conspirator. Cf. Commonwealth v. Cimaszewski, 447 Pa. 141, 288 A.2d 805 (1972). This case is thus within the ambit of Garrett and its progeny.
I would reverse the judgment of the lower court.

 The record reveals that appellant did not respond to a question from the arresting officer concerning the reason he was under the stairway. The Fifth Amendment of the Constitution guarantees an accused the right to remain silent. Therefore, no adverse inference could have been drawn from the appellant’s failure to explain his presence. Commonwealth v. Dravecz, 424 Pa. 582, 227 A. 2d 904 (1967).